             Case 3:20-cv-02731-VC Document 610 Filed 08/25/20 Page 1 of 8




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

           450 Golden Gate Avenue, Box 36055
           San Francisco, California 94102-3495
           Telephone: (415) 436-7031
           Facsimile: (415) 436-6748
           wendy.garbers@usdoj.gov
           adrienne.zack@usdoj.gov
           shiwon.choe@usdoj.gov

Attorneys for Federal Defendants

                                    UNITED STATES DISTRICT COURT

                                  NORTHERN DISTRICT OF CALIFORNIA

                                         SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,                 ) CASE NO. 3:20-cv-02731-VC
                                                     )
           Plaintiffs,                               ) FEDERAL DEFENDANTS’ AUGUST 25, 2020
                                                     ) DAILY REPORT
      v.                                             )
                                                     )
DAVID JENNINGS, et al.,                              )
                                                     )
           Defendants.                               )
                                                     )


           In accordance with the Court’s August 6, 2020 Order Granting Motion For Temporary

Restraining Order, the Federal Defendants hereby submit:

(i)        A roster indicating the name and location within the facility of each detainee at Mesa

Verde.
           Attached is a roster that contains this information, along with testing information for each

detainee.

           As stated in the update of Friday, August 21, 2020, Dorm C has been thoroughly cleaned and is

designated as the housing unit to house recovered detainees. Whether a detainee has recovered will be


FEDERAL DEFENDANTS’ AUGUST 25, 2020 DAILY REPORT
No. 3:20-cv-02731-VC
         Case 3:20-cv-02731-VC Document 610 Filed 08/25/20 Page 2 of 8




determined by medical staff. On August 24 and August 25, seven detainees were determined to be

recovered based on a time-based strategy for recovery and were moved to Dorm C:

       Santiago Pineda, A######669

       Israel Marin-Parra, A######155

       Marcos Najera-Sandoval, A###### 834

       Jose Ruiz, A######328

       Angel Ordaz-Camaco, A######456

       Reynaldo Dungo, A######884

       Albert Orellana A######946

       The other two recovered detainees, Antonio Gonzalez-Agaton (A######265) and

Kevin Arias Romero (A######366), are housed in Dorm A because they were determined to be

recovered prior to the designation of Dorm C as the recovery housing unit.

       The roster also reflects additional housing moves that were the result of an altercation in Dorm B

on August 24, 2020. Two detainees were moved to medical isolation units for disciplinary reasons

(Oswaldo Hernandez-Reyes, A######015, and Jose Melgoza-Enriquez, A######889), one was moved

to intake (Jose Aguilar-Carrion, A######888), and one was moved to an RHU (Walter Cruz-Zavala,

A######011). The detainees that had previously been in medical units, RHUs, or intake that could be

moved to accommodate this requirement for additional housing were moved as shown on the roster.

(ii)   Updates on any tests offered or given to detainees, and the results of those tests.
       This morning, Wellpath staff lab tested Dorms A and D for COVID-19 (this constitutes the entire

detainee population except for individuals who have already tested positive and are quarantined or who

are in the recovered housing unit), as planned. The specimens will be sent to LabCorp. One detainee

continued to refuse to consent to testing (Eder Said Erazo Diaz, A######042), and he remains isolated

in the restrictive housing unit (RHU).

       This afternoon, Abbott ID Now testing will also be done for all detainees in Dorm A.

       Defendants generally plan to quarantine any active positive cases in Dorm B, which has been

cleared for this purpose. (See ECF 527 ¶ 14, Ex. B.) All areas of Dorm B were thoroughly cleaned by

GEO staff over the weekend.

FEDERAL DEFENDANTS’ AUGUST 25, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                     2
          Case 3:20-cv-02731-VC Document 610 Filed 08/25/20 Page 3 of 8




        As of today, there are 103 detainees at Mesa Verde. In total, 59 of the current detainees have

tested positive for COVID at some point. Nine detainees have recovered. One detainee remains

hospitalize but is stable.

(iii)   Updates on tests of employees and the results of those tests.
        Defendant The GEO Group, Inc. reports that one staff member was cleared to return to work,

bringing the number of currently positive staff out on leave to seven. The previously outstanding lab

results were all returned as negative, except for one test which the Lab states is missing.

        Weekly staff testing is being conducted from August 24 to August 26, with 58 test swabs having

already been collected this week.

        To date, there are cumulatively 23 GEO staff [total roster 105] and 5 Wellpath staff [total roster

105] who have tested positive since June 2020. 2 of 2 commissary staff have tested negative.

(iv)    Updates on what the defendants are doing to manage the crisis.
        The Mesa Verde population is down to 103 detainees, or at approximately 25% of capacity.

        As detailed in prior filings in this case, Defendants have taken numerous steps to manage the

COVID situation, including providing masks to all detainees, providing detainees the ability to socially

distance in most areas throughout the facility, and testing all detainees for COVID. However, many of

the detainees do not wear their masks, and many do not take advantage of the opportunity to stay six feet

apart. Defendants have also cleared a dorm to isolate positive cases and a dorm to house recovered

detainees. Additional steps that Defendants have taken are outlined above.

        Plaintiffs have asked that Defendants include information about any hospitalizations in their

daily reports, which Defendants had already been doing. Margarito Zamora Guzman (A######347)

was admitted to Mercy Hospital in Bakersfield on Friday, August 14, 2020, with COVID pneumonia.

Mr. Zamora Guzman remains stable. He is being held in the hospital because he is on continuous

oxygen and Mesa Verde does not house detainees who need this treatment. He will be discharged when

he no longer requires continuous oxygen.

        In accordance with the Court’s emailed instructions on August 12, 2020, and instructions at the

August 18, 2020 Status Conference, the Federal Defendants submit arrival and release information for

FEDERAL DEFENDANTS’ AUGUST 25, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                     3
          Case 3:20-cv-02731-VC Document 610 Filed 08/25/20 Page 4 of 8




Mesa Verde and Yuba County Jail for Monday, August 24 and today, August 25, 2020. Mesa Verde had

no releases, and neither facility had any arrivals.

Yuba County Jail releases:

 A-          Last Name                      First Name    Book-Out       Reason
 Number                                                   Date
 317         DIEGO RODAS                    MATEO         8/25/2020      Transferred for removal
 854         GONZELEZ-VINCENTE              GERARDO       8/25/2020      Transferred for removal
 291         JUAREZ ALVAREZ                 EDWIN         8/25/2020      Transferred for removal

       Federal Defendants also make a correction to the release from Yuba County Jail reported

yesterday: Mr. Paredes-Novelo was released on August 21, not on August 22, 2020.


DATED: August 25, 2020                                Respectfully submitted,
                                                      DAVID L. ANDERSON
                                                      United States Attorney

                                                      /s/ Adrienne Zack
                                                      ADRIENNE ZACK
                                                      Assistant United States Attorney

                                                      Attorneys for Federal Defendants




FEDERAL DEFENDANTS’ AUGUST 25, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                     4
                                                       Case 3:20-cv-02731-VC Document         610 Filed 08/25/20 Page 5 of 8
                                                                              Mesa Verde COVID-19 Testing




                                                                      Date of   Results of   Date of    Date of             Date of  Date of                 Date of   Date of                           Date of     Date of                  Date of
                                                                                                                Results of                       Results of                       Results of                                   Results of
A-Number                                                             Offered      Intake     Offered Results of             Offered Results of               Offered Results of                          Offered    Results of                Offered
                 Last Name                First Name         Dorm                                                COVID                            COVID                            COVID                                        COVID
  Last 3                                                              Intake     COVID       COVID      COVID               COVID    COVID                   COVID     COVID                             COVID       COVID                    COVID
                                                                                                                  Test 1                           Test 2                           Test 3                                       Test 4
                                                                    COVID Test     Test       Test 1     Test 1              Test 2   Test 2                  Test 3    Test 3                            Test 4      Test 4                   Test 5
848        ALAS-ALFARO          EDWIN                         A       7/13/2020 Negative     8/4/2020 8/16/2020 Negative   8/11/2020 8/14/2020 Negative     8/15/2020 Abbott test Negative               8/18/2020 Abbott test Negative       8/18/2020
171        ALBERTO-RODRIGUEZ    MARIO                         A       7/20/2020 Negative     8/4/2020 Pending              8/11/2020         n/a Refused    8/13/2020 8/16/2020 Negative                 8/14/2020 Abbott test Negative       8/18/2020

623        ARGUETA RIVERA       JOSE ALCIDES                  A        7/27/2020 Negative     8/4/2020     8/16/2020 Negative      8/11/2020   8/14/2020 Negative   8/15/2020 Abbott test Negative       8/18/2020 Abbott test     Negative   8/18/2020
366        ARIAS ROMERO         KEVIN                         A                               8/4/2020     8/16/2020 Positive      8/11/2020          n/a Refused   8/15/2020 Abbott test Negative       8/18/2020 Abbott test     Negative   8/18/2020

287        ARZATE-REYES         IGNACIO                       A                               8/4/2020     8/16/2020 Negative      8/11/2020   8/14/2020 Negative   8/14/2020 Abbott test Negative       8/18/2020 Abbott test     Negative   8/18/2020
629        BRAVO                ERICK                         A        7/17/2020 Negative     8/4/2020     8/16/2020 Negative      8/11/2020   8/14/2020 Negative   8/14/2020 Abbott test Negative       8/18/2020 Abbott test     Negative   8/18/2020
589        FLORES-HIDALGO       ROMULO                        A                               8/4/2020            n/a Refused      8/11/2020          n/a Refused   8/13/2020 8/16/2020 Negative         8/14/2020 Abbott test     Negative   8/18/2020

163        GALLARDO LOPEZ       ADRIAN                        A        7/28/2020 Negative    7/30/2020      8/3/2020 Negative      8/11/2020   8/14/2020 Negative   8/15/2020 Abbott test Negative       8/18/2020 Abbott test     Negative   8/18/2020
038        GARCIA MONTES DE OCA JOSE                          A                               8/4/2020     8/16/2020 Negative      8/11/2020          n/a Refused   8/13/2020 8/16/2020 Negative         8/14/2020 Abbott test     Negative   8/18/2020

265        GONZALEZ-AGATON      ANTONIO                       A                               8/4/2020     8/16/2020 Positive      8/11/2020         n/a Refused    8/13/2020     8/16/2020 Positive     8/15/2020 Abbott test     Negative   8/18/2020

626        HERNANDEZ            LUIS                          A        7/20/2020 Negative     8/4/2020     8/16/2020 Negative      8/11/2020   8/14/2020 Negative   8/14/2020 Abbott test Negative       8/18/2020 Abbott test     Negative   8/18/2020
073        LUCAS PLEAEZ         HUGO                          A                               8/4/2020     8/16/2020 Negative      8/11/2020          n/a Refused   8/13/2020 8/16/2020 Negative         8/14/2020 Abbott test     Negative   8/18/2020

413        MANZANILLA           SOLIS                         A                               8/4/2020 8/16/2020 Negative          8/11/2020   8/14/2020 Negative   8/14/2020 Abbott test Negative       8/18/2020 Abbott test     Negative   8/18/2020
268        MATEO-VIRULA         OBED                          A                               8/4/2020 Pending                     8/11/2020          n/a Refused   8/13/2020 8/16/2020 Negative         8/14/2020 Abbott test     Negative   8/18/2020

029        MEJIA-LOPEZ          JOSE DINO                     A        7/28/2020 Negative    7/30/2020       8/3/2020   Negative   8/11/2020 8/14/2020 Negative     8/15/2020   Abbott test   Negative   8/18/2020   Abbott test   Negative   8/18/2020
245        MINCHACA RAMOS       JUAN CARLOS                   A                              7/30/2020       8/3/2020   Negative    8/4/2020 8/16/2020 Negative     8/11/2020   Abbott test   Negative   8/15/2020   Abbott test   Negative   8/18/2020
821        MIRZAIANS            HRAND                         A                               8/4/2020     8/16/2020    Negative   8/11/2020         n/a Refused    8/15/2020   Abbott test   Negative   8/18/2020   Abbott test   Negative   8/18/2020
100        MOUSA SALADDIN       MOHAMED                       A                               8/4/2020     8/16/2020    Negative   8/11/2020 8/14/2020 Negative     8/15/2020   Abbott test   Negative   8/18/2020     8/20/2020   Negative   8/25/2020
739        OLIVERA MARTINEZ     ALEJANDRO                     A                               8/4/2020     8/16/2020    Negative   8/11/2020         n/a Refused    8/13/2020    8/16/2020    Negative   8/15/2020   Abbott test   Negative   8/18/2020
126        REYES VIDAL          MANUEL ANTONIO                A        7/28/2020 Negative     8/4/2020     8/16/2020    Negative   8/11/2020         n/a Refused    8/13/2020    8/16/2020    Negative   8/15/2020   Abbott test   Negative   8/18/2020
490        SINGH                GURSAMITAR                    A                               8/4/2020     8/16/2020    Negative   8/11/2020 8/14/2020 Negative     8/14/2020   Abbott test   Negative   8/18/2020   Abbott test   Negative   8/18/2020
438        SINGH-KAHLON         YADWINDER                     A                               8/4/2020     8/16/2020    Negative   8/11/2020 8/14/2020 Negative     8/15/2020   Abbott test   Negative   8/18/2020   Abbott test   Negative   8/18/2020
326        TRUJILLO             FERMIN                        A                               8/4/2020     8/16/2020    Negative   8/11/2020 8/14/2020 Negative     8/14/2020   Abbott test   Negative   8/18/2020   Abbott test   Negative   8/18/2020
419        ABADIN               HECTOR                        B        7/28/2020 Negative    7/30/2020       8/3/2020   Negative   8/11/2020 8/14/2020 Positive
159        ALCALA-ALMANZA       RUBEN                         B        7/24/2020 Refused     7/30/2020       8/3/2020   Negative   8/11/2020 8/14/2020 Positive
650        ALFARO HENRIQUEZ     JOSE                          B        7/27/2020 Negative     8/3/2020     8/16/2020    Positive   8/11/2020         n/a Refused    8/13/2020 8/16/2020 Positive         8/15/2020 Abbott test     Positive
321        AQUINO-CAMIRO        NARCISO                       B                              7/30/2020       8/3/2020   Negative   8/11/2020         n/a Refused    8/13/2020 8/16/2020 Positive         8/15/2020 Abbott test     Positive
291        BOAR                 DAN                           B        7/17/2020 Negative     8/4/2020     8/16/2020    Negative   8/11/2020 8/14/2020 Negative     8/14/2020 Abbott test Negative       8/18/2020 Abbott test     Positive   8/18/2020
388        CAMARENA NAVARRETE   JOSE                          B                               8/4/2020     8/16/2020    Positive   8/11/2020 8/14/2020 Positive
992        CARILLO TORRES       WALTER                        B        7/30/2020 Refused      8/4/2020   Pending                   8/11/2020         n/a Refused    8/13/2020     8/16/2020 Positive     8/15/2020 Abbott test     Positive
595        CATALAN-RAMIREZ      ERVIN                         B                               8/4/2020     8/16/2020    Negative   8/11/2020         n/a Refused    8/13/2020     8/19/2020 Negative     8/15/2020 Abbott test     Positive
531        CHAVEZ-COS           NESTOR JOSUE                  B                              7/30/2020       8/3/2020   Negative   8/11/2020 8/14/2020 Positive
053        CRUZ MENJIVAR        LEVI                          B                               8/4/2020     8/16/2020    Negative   8/11/2020 8/14/2020 Positive
230        DIAZ-SOLANO          ALBERTO                       B        7/28/2020 Refused     7/30/2020       8/3/2020   Negative   8/11/2020 8/14/2020 Positive
229        FIGUERAS             RALEIGH                       B                               8/4/2020     8/16/2020    Negative   8/10/2020 Abbott test Positive
252        FLORES-BANUELOS      ALEJANDRO                     B                               8/3/2020     8/16/2020    Positive   8/11/2020 8/14/2020 Positive
555        HENRIQUEZ            JOSE                          B                               8/4/2020     8/16/2020    Negative   8/11/2020 8/14/2020 Positive
081        HERNANDEZ GARCIA     BENJAMIN                      B        7/27/2020 Refused      8/4/2020     8/16/2020    Negative   8/11/2020         n/a Refused    8/15/2020 Abbott test Positive
411        HERNANDEZ PELAYO     IVAN                          B        7/29/2020 Negative     8/4/2020   Pending                   8/11/2020 8/14/2020 Positive
634        LOPEZ SOLORIO        JAIME                         B                              7/30/2020       8/3/2020   Negative    8/4/2020 8/16/2020 Positive     8/11/2020     8/14/2020 Negative     8/15/2020 Abbott test     Positive
639        LOPEZ-GARCIA         JUAN                          B                               8/4/2020   Pending                   8/11/2020 8/14/2020 Positive
576        MARTINEZ-ORTIZ       FERNANDO                      B                               8/4/2020   Pending                   8/11/2020 8/14/2020 Positive
242        MENDOZA              ANTONI                        B        7/14/2020 Refused     7/30/2020   n/a            Refused    8/11/2020         n/a Refused    8/15/2020 Abbott test Positive
823        MENDOZA-CANALES      FRANCISCO                     B                               8/4/2020   Pending                   8/11/2020 8/14/2020 Positive
091        MENDOZA-VALDOVINOS   JOSE                          B                              7/30/2020       8/3/2020   Negative   8/11/2020 8/14/2020 Positive
067        MORALES              JACINTO                       B                              7/30/2020       8/3/2020   Negative   8/11/2020 8/14/2020 Positive
544        MORALES-SANCHEZ      HENRY                         B                              7/30/2020       8/3/2020   Negative   8/11/2020 8/14/2020 Positive     8/12/2020 Abbott test Positive
048        NAJERA GRAJEDA       GERMAN                        B                              7/30/2020       8/3/2020   Positive   8/13/2020 8/19/2020 Positive
954        NARVAEZ              PEDRO                         B                               8/4/2020   Pending                   8/11/2020 8/14/2020 Positive
124        NICKEL               WILLIAM                       B        7/23/2020 Negative    7/30/2020       8/3/2020   Negative   8/11/2020 8/14/2020 Positive
714        NUNEZ                PEDRO                         B                               8/4/2020   Pending                   8/11/2020 8/14/2020 Positive
797        PALMA-AGUILAR        JULIO                         B        7/22/2020 Negative     8/4/2020   Pending                   8/11/2020 8/14/2020 Positive




                                                                                                              Page 1
                  Case 3:20-cv-02731-VC Document         610 Filed 08/25/20 Page 6 of 8
                                         Mesa Verde COVID-19 Testing




                                                               Date of                 Date of   Date of                Date of      Date of
                                                                          Results of                       Results of                          Results of
A-Number                                                      Results of               Offered Results of               Offered     Results of
                 Last Name                First Name   Dorm                COVID                            COVID                               COVID
  Last 3                                                       COVID                   COVID     COVID                  COVID        COVID
                                                                            Test 5                           Test 6                              Test 7
                                                                Test 5                  Test 6    Test 6                 Test 7       Test 7
848        ALAS-ALFARO          EDWIN                   A      8/20/2020 Negative      8/25/2020
171        ALBERTO-RODRIGUEZ    MARIO                   A     Abbott test Negative     8/18/2020 8/20/2020 Negative     8/25/2020

623        ARGUETA RIVERA       JOSE ALCIDES            A      8/20/2020 Negative      8/25/2020
366        ARIAS ROMERO         KEVIN                   A      8/20/2020 Negative      8/25/2020

287        ARZATE-REYES         IGNACIO                 A      8/20/2020 Negative      8/25/2020
629        BRAVO                ERICK                   A      8/20/2020 Negative      8/25/2020
589        FLORES-HIDALGO       ROMULO                  A     Abbott test Negative     8/18/2020   8/20/2020 Negative   8/25/2020

163        GALLARDO LOPEZ       ADRIAN                  A      8/20/2020 Negative      8/25/2020
038        GARCIA MONTES DE OCA JOSE                    A     Abbott test Negative     8/18/2020   8/20/2020 Negative   8/25/2020

265        GONZALEZ-AGATON      ANTONIO                 A     Abbott test Negative     8/18/2020   8/20/2020 Positive   8/25/2020

626        HERNANDEZ            LUIS                    A      8/20/2020 Negative      8/25/2020
073        LUCAS PLEAEZ         HUGO                    A     Abbott test Negative     8/18/2020   8/20/2020 Negative   8/25/2020

413        MANZANILLA           SOLIS                   A      8/20/2020 Negative      8/25/2020
268        MATEO-VIRULA         OBED                    A     Abbott test Negative     8/18/2020   8/20/2020 Negative   8/25/2020

029        MEJIA-LOPEZ          JOSE DINO               A      8/20/2020 Negative      8/25/2020
245        MINCHACA RAMOS       JUAN CARLOS             A      8/20/2020 Negative      8/25/2020
821        MIRZAIANS            HRAND                   A      8/20/2020 Negative      8/25/2020
100        MOUSA SALADDIN       MOHAMED                 A
739        OLIVERA MARTINEZ     ALEJANDRO               A     Abbott test   Negative   8/18/2020   8/20/2020 Negative   8/25/2020
126        REYES VIDAL          MANUEL ANTONIO          A      8/20/2020    Negative   8/25/2020
490        SINGH                GURSAMITAR              A      8/20/2020    Negative   8/25/2020
438        SINGH-KAHLON         YADWINDER               A      8/20/2020    Negative   8/25/2020
326        TRUJILLO             FERMIN                  A      8/20/2020    Negative   8/25/2020
419        ABADIN               HECTOR                  B
159        ALCALA-ALMANZA       RUBEN                   B
650        ALFARO HENRIQUEZ     JOSE                    B
321        AQUINO-CAMIRO        NARCISO                 B
291        BOAR                 DAN                     B      8/20/2020 Positive
388        CAMARENA NAVARRETE   JOSE                    B
992        CARILLO TORRES       WALTER                  B
595        CATALAN-RAMIREZ      ERVIN                   B
531        CHAVEZ-COS           NESTOR JOSUE            B
053        CRUZ MENJIVAR        LEVI                    B
230        DIAZ-SOLANO          ALBERTO                 B
229        FIGUERAS             RALEIGH                 B
252        FLORES-BANUELOS      ALEJANDRO               B
555        HENRIQUEZ            JOSE                    B
081        HERNANDEZ GARCIA     BENJAMIN                B
411        HERNANDEZ PELAYO     IVAN                    B
634        LOPEZ SOLORIO        JAIME                   B
639        LOPEZ-GARCIA         JUAN                    B
576        MARTINEZ-ORTIZ       FERNANDO                B
242        MENDOZA              ANTONI                  B
823        MENDOZA-CANALES      FRANCISCO               B
091        MENDOZA-VALDOVINOS   JOSE                    B
067        MORALES              JACINTO                 B
544        MORALES-SANCHEZ      HENRY                   B
048        NAJERA GRAJEDA       GERMAN                  B
954        NARVAEZ              PEDRO                   B
124        NICKEL               WILLIAM                 B
714        NUNEZ                PEDRO                   B
797        PALMA-AGUILAR        JULIO                   B




                                                              Page 2
                                                      Case 3:20-cv-02731-VC Document         610 Filed 08/25/20 Page 7 of 8
                                                                             Mesa Verde COVID-19 Testing




                                                                        Date of  Results of    Date of      Date of                    Date of  Date of                    Date of  Date of                    Date of     Date of                  Date of
                                                                                                                         Results of                          Results of                       Results of                              Results of
A-Number                                                               Offered    Intake       Offered     Results of                  Offered Results of                  Offered Results of                  Offered    Results of                Offered
                 Last Name               First Name         Dorm                                                          COVID                               COVID                            COVID                                   COVID
  Last 3                                                                Intake    COVID        COVID        COVID                      COVID    COVID                      COVID    COVID                      COVID       COVID                    COVID
                                                                                                                           Test 1                              Test 2                           Test 3                                  Test 4
                                                                      COVID Test   Test         Test 1        Test 1                    Test 2   Test 2                     Test 3   Test 3                     Test 4      Test 4                   Test 5
929        PEREZ                  OSCAR                       B                               7/30/2020       8/3/2020   Negative     8/11/2020         n/a Refused       8/13/2020 8/19/2020 Negative         8/15/2020 Abbott test Positive
580        QUAN                   LAM                         B                               7/30/2020       8/3/2020   Negative     8/10/2020 Abbott test Positive
089        RAMIREZ PINEDA         ROBERTO ANTONIO             B                                8/3/2020     8/16/2020    Negative     8/11/2020 8/14/2020 Positive
611        RIOS ALVARADO          SAMUEL                      B                                8/4/2020     8/16/2020    Negative     8/11/2020 8/14/2020 Positive
847        ROBLES-FLORES          JOSE LUIS                   B                                8/4/2020   Pending                     8/11/2020 8/14/2020 Positive
260        RODRIGUEZ-ROJAS        EDGAR                       B                               7/30/2020       8/3/2020   Negative     8/11/2020 8/14/2020 Positive
988        RODRIQUEZ-GALICIA      HERMELINDO                  B                               7/30/2020       8/3/2020   Negative     8/11/2020         n/a Refused       8/13/2020 8/19/2020 Positive         8/15/2020 Abbott test     Positive
788        SAHOTA                 DEEPAK                      B                                8/4/2020   Pending                     8/11/2020 8/14/2020 Negative        8/15/2020 Abbott test Positive
361        SINGH                  DILBAGH                     B                                8/4/2020     8/16/2020    Negative     8/11/2020 8/14/2020 Positive
018        SINGH                  JASWANT                     B         7/29/2020 Negative    7/30/2020       8/3/2020   Negative     8/11/2020 8/14/2020 Positive
659        TOOR                   GURMAIL                     B                               7/30/2020       8/3/2020   Negative     8/11/2020 8/14/2020 Positive
857        VICTORIO               JOHN EMMANUEL CARVAJAL      B         7/23/2020 Negative    7/30/2020       8/3/2020   Negative     8/10/2020 Abbott test Positive
264        VIGIL                  OSCAR                       B                                8/4/2020     8/16/2020    Negative     8/11/2020 8/14/2020 Positive
559        VILLALOBOS-SURA        BENITO                      B                               7/30/2020       8/3/2020   Positive     8/13/2020 8/19/2020 Positive
855        VILLANUEVA             JOSE                        B         7/29/2020 Refused      8/4/2020     8/16/2020    Negative     8/11/2020 8/14/2020 Positive
837        YUCUTE-CAMEY           GABRIEL                     B                                8/4/2020     8/16/2020    Positive     8/11/2020 8/14/2020 Positive
347        ZAMORA-GUZMAN          MARGARITO                   B                               7/30/2020       8/3/2020   Negative      8/4/2020 8/16/2020 Positive        8/10/2020     8/10/2020 Positive
884        DUNGO                  REYNALDO                    C                                8/4/2020     8/16/2020    Positive     8/11/2020         n/a Refused       8/13/2020     8/19/2020 Positive     8/15/2020 Abbott test     Positive
155        MARIN-PARRA            ISRAEL                      C         7/15/2020 Negative    7/30/2020       8/3/2020   Positive     8/13/2020  8/1/2020 Negative
834        NAJERA SANDOVAL        MARCOS                      C         7/22/2020 Negative    7/30/2020       8/3/2020   Positive     8/13/2020 8/19/2020 Negative
456        ORDAZ CAMACHO          ANGEL                       C                                8/4/2020     8/16/2020    Negative      8/5/2020  8/5/2020 Positive        8/10/2020 Abbott test Positive
946        ORELLANA               ALBERT CHRISTIAN            C                               7/29/2020     7/29/2020    Positive     8/14/2020 8/19/2020 Negative
669        PINEDA                 SANTIAGO                    C         7/29/2020 Positive    8/13/2020     8/19/2020    Negative
328        RUIZ-BOLANEZ           JOSE                        C                               7/30/2020       8/3/2020   Positive     8/13/2020   8/19/2020 Negative
084        ARDEBILI               DAVID                       D         7/28/2020 Refused      8/4/2020   n/a            Refused      8/11/2020   8/14/2020 Negative      8/15/2020 Abbott test Negative       8/18/2020     8/20/2020 Negative     8/25/2020
778        CALMO-MENDOZA          ELEAZAR                     D                                8/4/2020     8/16/2020    Negative     8/11/2020   8/14/2020 Negative      8/15/2020 Abbott test Negative       8/18/2020     8/20/2020 Negative     8/25/2020

807        EDMONDSON              ALTON                       D                               7/30/2020     8/3/2020 Negative         8/11/2020 8/14/2020     Negative    8/15/2020   Abbott test   Negative   8/18/2020     8/20/2020   Negative   8/25/2020
819        ESTIGOY                ALANN                       D                                8/4/2020 8/16/2020 Negative            8/11/2020         n/a   Refused     8/13/2020    8/19/2020    Negative   8/15/2020   Abbott test   Negative   8/18/2020
728        GONZALEZ-RODRIGUEZ     JOSE                        D                                8/4/2020 8/16/2020 Negative            8/11/2020         n/a   Refused     8/13/2020    8/16/2020    Negative   8/15/2020   Abbott test   Negative   8/18/2020
548        GRIFFIN                MARK                        D                                8/4/2020 8/16/2020 Negative            8/11/2020 8/14/2020     Negative    8/15/2020   Abbott test   Negative   8/18/2020     8/20/2020   Negative   8/25/2020
313        HERNANDEZ GOMEZ        EZEQUIEL                    D                                8/4/2020 8/16/2020 Negative            8/11/2020 8/14/2020     Negative    8/15/2020   Abbott test   Negative   8/18/2020     8/20/2020   Negative   8/25/2020
682        HERNANDEZ-VELASQUEZ    KEVIN                       D                                8/4/2020 8/16/2020 Negative            8/11/2020 8/14/2020     Negative    8/15/2020   Abbott test   Negative   8/18/2020     8/20/2020   Negative   8/25/2020
297        IGLESIAS-IGLESIAS      JUAN                        D                                8/4/2020 n/a          Refused          8/11/2020         n/a   Refused     8/14/2020   Abbott test   Negative   8/18/2020     8/20/2020   Negative   8/25/2020
919        LIN                    WEI                         D                                8/4/2020 8/18/2020 Negative            8/11/2020 8/14/2020     Negative    8/15/2020   Abbott test   Negative   8/18/2020   Abbott test   Negative   8/18/2020
961        MARTINEZ-MELENDEZ      DENIS                       D         7/24/2020 Refused      8/4/2020 8/16/2020 Negative            8/11/2020 8/14/2020     Negative    8/15/2020   Abbott test   Negative   8/18/2020     8/20/2020   Negative   8/25/2020
278        MATIAS-RAUDA           WILLIAM                     D                                8/4/2020 8/16/2020 Negative            8/11/2020 8/14/2020     Negative    8/15/2020   Abbott test   Negative   8/18/2020     8/20/2020   Negative   8/25/2020
913        MENDEZ-BORACIO         JUAN                        D                                8/4/2020 8/16/2020 Negative            8/11/2020         n/a   Refused     8/13/2020    8/16/2020    Negative   8/15/2020   Abbott test   Negative   8/18/2020
386        MONCADA-HERNANDEZ      SALVADOR                    D                                8/4/2020 8/16/2020 Negative            8/11/2020 8/14/2020     Negative    8/15/2020   Abbott test   Negative   8/18/2020     8/20/2020   Negative   8/25/2020
561        OROZCO-GARCIA          OSVIN                       D                                8/4/2020 8/16/2020 Negative            8/11/2020 8/14/2020     Negative    8/15/2020   Abbott test   Negative   8/18/2020     8/20/2020   Negative   8/25/2020
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO              D                                8/4/2020 8/16/2020 Negative            8/11/2020 8/14/2020     Negative    8/15/2020   Abbott test   Negative   8/18/2020     8/20/2020   Negative   8/25/2020
887        RAMIREZ                ARNOLDO                     D                                8/4/2020 8/16/2020 Negative            8/11/2020 8/14/2020     Negative    8/15/2020   Abbott test   Negative   8/18/2020     8/20/2020   Negative   8/25/2020
146        ROMERO-ROMERO          NEFTALI                     D                                8/4/2020 8/16/2020 Negative            8/11/2020 8/14/2020     Negative    8/15/2020   Abbott test   Negative   8/18/2020     8/20/2020   Negative   8/25/2020
766        SANCHEZ BRITO          VICTOR                      D                                8/4/2020 8/16/2020 Negative            8/11/2020         n/a   Refused     8/13/2020    8/19/2020    Negative   8/15/2020   Abbott test   Negative   8/18/2020
253        TOUCH                  CHUNY                       D                                8/4/2020 n/a          Refused          8/11/2020         n/a   Refused     8/13/2020    8/19/2020    Negative   8/15/2020   Abbott test   Negative   8/18/2020
820        VALENCIA-CHAVEZ        ELODIO                      D                                8/4/2020 8/16/2020 Negative            8/11/2020 8/14/2020     Negative    8/15/2020   Abbott test   Negative   8/18/2020     8/20/2020   Negative   8/25/2020
210        XIONG                  JIAN                        D                                8/4/2020 8/16/2020 Negative            8/11/2020 8/14/2020     Negative    8/15/2020   Abbott test   Negative   8/18/2020     8/20/2020   Negative   8/25/2020
888        AGUILAR CARRION        JOSE                      Intake      7/15/2020 Negative     8/4/2020 8/16/2020 Negative            8/11/2020 8/14/2020     Positive
015        HERNANDEZ-REYES        OSWALDO                   Medical     7/29/2020 Refused     7/30/2020     8/3/2020 Negative         8/11/2020 8/14/2020     Positive
889        MELGOZA                JOSE                      Medical                           7/30/2020     8/3/2020 Negative         8/11/2020 8/14/2020     Positive
011        CRUZ-ZAVALA            WALTER                     RHU                               8/4/2020 8/16/2020 Negative            8/10/2020 Abbott test   Positive
042        ERAZO DIAZ             EDER SAID                  RHU         7/16/2020 Refused    7/30/2020     8/3/2020 Negative         8/11/2020         n/a   Refused     8/15/2020 n/a             Refused    8/18/2020 n/a             Refused    8/25/2020




                                                                                                               Page 3
                  Case 3:20-cv-02731-VC Document         610 Filed 08/25/20 Page 8 of 8
                                         Mesa Verde COVID-19 Testing




                                                                    Date of                Date of      Date of                Date of    Date of
                                                                              Results of                          Results of                        Results of
A-Number                                                           Results of              Offered     Results of              Offered   Results of
                 Last Name               First Name        Dorm                COVID                               COVID                             COVID
  Last 3                                                            COVID                  COVID        COVID                  COVID      COVID
                                                                                Test 5                              Test 6                            Test 7
                                                                     Test 5                 Test 6       Test 6                 Test 7     Test 7
929        PEREZ                  OSCAR                      B
580        QUAN                   LAM                        B
089        RAMIREZ PINEDA         ROBERTO ANTONIO            B
611        RIOS ALVARADO          SAMUEL                     B
847        ROBLES-FLORES          JOSE LUIS                  B
260        RODRIGUEZ-ROJAS        EDGAR                      B
988        RODRIQUEZ-GALICIA      HERMELINDO                 B
788        SAHOTA                 DEEPAK                     B
361        SINGH                  DILBAGH                    B
018        SINGH                  JASWANT                    B
659        TOOR                   GURMAIL                    B
857        VICTORIO               JOHN EMMANUEL CARVAJAL     B
264        VIGIL                  OSCAR                      B
559        VILLALOBOS-SURA        BENITO                     B
855        VILLANUEVA             JOSE                       B
837        YUCUTE-CAMEY           GABRIEL                    B
347        ZAMORA-GUZMAN          MARGARITO                  B
884        DUNGO                  REYNALDO                   C
155        MARIN-PARRA            ISRAEL                     C
834        NAJERA SANDOVAL        MARCOS                     C
456        ORDAZ CAMACHO          ANGEL                      C
946        ORELLANA               ALBERT CHRISTIAN           C
669        PINEDA                 SANTIAGO                   C
328        RUIZ-BOLANEZ           JOSE                       C
084        ARDEBILI               DAVID                      D
778        CALMO-MENDOZA          ELEAZAR                    D

807        EDMONDSON              ALTON                      D
819        ESTIGOY                ALANN                      D     8/20/2020   Negative    8/25/2020
728        GONZALEZ-RODRIGUEZ     JOSE                       D     8/20/2020   Negative    8/25/2020
548        GRIFFIN                MARK                       D
313        HERNANDEZ GOMEZ        EZEQUIEL                   D
682        HERNANDEZ-VELASQUEZ    KEVIN                      D
297        IGLESIAS-IGLESIAS      JUAN                       D
919        LIN                    WEI                        D     8/20/2020   Negative    8/25/2020
961        MARTINEZ-MELENDEZ      DENIS                      D
278        MATIAS-RAUDA           WILLIAM                    D
913        MENDEZ-BORACIO         JUAN                       D     8/20/2020   Negative    8/25/2020
386        MONCADA-HERNANDEZ      SALVADOR                   D
561        OROZCO-GARCIA          OSVIN                      D
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO             D
887        RAMIREZ                ARNOLDO                    D
146        ROMERO-ROMERO          NEFTALI                    D
766        SANCHEZ BRITO          VICTOR                     D     8/20/2020   Negative    8/25/2020
253        TOUCH                  CHUNY                      D     8/20/2020   Negative    8/25/2020
820        VALENCIA-CHAVEZ        ELODIO                     D
210        XIONG                  JIAN                       D
888        AGUILAR CARRION        JOSE                     Intake
015        HERNANDEZ-REYES        OSWALDO                  Medical
889        MELGOZA                JOSE                     Medical
011        CRUZ-ZAVALA            WALTER                    RHU
042        ERAZO DIAZ             EDER SAID                 RHU n/a            Refused




                                                                  Page 4
